Citation Nr: 1431706	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  14-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that awarded service connection for left ear hearing disability, but denied service connection for a right ear hearing loss disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed right ear hearing loss disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in an April 2011 letter, prior to the May 2012 rating decision now on appeal.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA hearing loss examination most recently in March 2014.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection for a Right Ear Hearing Loss Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .
In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157   (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Veteran's February 2011 VA examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.

The Veteran contends that he was exposed to hazardous noise in service.  The Board finds that his report of in-service noise exposure is entirely credible and consistent with his service records.  However, at issue in this case is whether this in-service noise exposure resulted in a chronic hearing loss disability.
The Veteran's March 1969 service enlistment examination contains the following puretone thresholds for the right ear:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
15
X
0

The Veteran's January 1973 service separation examination contains the following puretone thresholds for the right ear:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
15
5
15

It appears that speech recognition testing was not performed at either examination.  
Three additional in-service audiograms are of record, including December 1969, October 1970, and October 1971 test results.  There is no right ear hearing loss disability in accordance with VA standards at any of these examinations.  The remainder of his service treatment record does not show any complaints, treatment, or diagnosis of hearing loss.  

The Veteran contends that his right ear hearing loss disability is the result of active duty service.   

The first objective evidence of a right ear hearing loss disability is a February 2012 audiological examination which resulted in the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
55
55
55

The February 2012 VA examiner concluded that the Veteran's right ear hearing loss disability was not the result of military service.  The examiner based this conclusion largely off the lack of a significant decrease in puretone thresholds during military service.

The Veteran questioned the adequacy of the February 2012 examiner's opinion in his July 2012 Notice of Disagreement (NOD).  In March 2014, the Veteran was afforded another VA examination.  The examiner, who acknowledged the Veteran's noise exposure as well as current report of history of right ear hearing loss since service, concluded that the Veteran's right ear hearing loss disability was not a result of service.  In reaching this conclusion, the examiner explained that:

The Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations.  Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  The available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely.  If hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure.  There is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.

There are no private or VA treatment records showing treatment for right ear hearing problems before February 2012, nearly 40 years after separation from service, nor have any clinicians attributed the Veteran's claimed right ear hearing loss to his military noise exposure. 

The available medical evidence does not establish a connection between right ear hearing loss and the Veteran's active military service.  The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and current right ear hearing loss disability consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current right ear hearing loss disability and his military service to include his in-service related noise exposure.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right ear hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right ear hearing loss disability continually since service.  However, the first post-service evidence of complaint, or treatment for, a right ear hearing loss disability is dated in 2012, approximately 39 years after the Veteran left service.

While the Veteran is competent to report right ear hearing loss over the years since service, the Board notes that a right ear hearing loss disability was not reported at the time of his service discharge.  The Board finds that any assertion regarding a continuity of a right ear hearing loss disability since service are not credible.  The lack of complaints or diagnosis of right ear hearing loss disability at service separation followed by decades without complaints of right ear hearing loss contradict any current assertion that his current right ear hearing loss disability was initially manifested during service and has continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service. 

There is no evidence from the STRs that the Veteran suffered any kind of a threshold shift during service.  There is no mention or assertion of a temporary loss of or decrease in right ear hearing during service.  Further, the Veteran did not complain of right ear hearing loss at the time of discharge from service.  The Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was right ear hearing loss or a loss of right ear hearing acuity at the time the Veteran separated from service.

Therefore, while there is some favorable evidence, primarily the Veteran's bare assertion regarding continuity, the Board has placed greater probative weight on the various VA examination reports, rendered by medical providers as opposed to a layperson, that do not establish an etiological link between current right ear hearing loss disability and active military service. The medical opinions outweigh the Veteran's lay assertions.  

The Board appreciates the Veteran's contentions and statements related to his right ear hearing loss.  However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence of record shows a current right ear hearing loss disability, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


